               Case 1:19-cv-05691 Document 1 Filed 06/18/19 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------------x
HARLEYSVILLE INSURANCE COMPANY OF
NEW JERSEY AS SUBROGEE OF
PRECISE CONSTRUCTION, INC,
                                    Plaintiff,                          COMPLAINT

                 -against-
                                                                       Docket No.:
SIMPSON & BROWN, INC.

                                    Defendant.
-----------------------------------------------------------------------x

        Plaintiff, HARLEYSVILLE INSURANCE COMPANY OF NEW JERSEY AS
SUBROGEE OF PRECISE CONSTRUCTION, INC., by their attorneys, LAW OFFICE OF
CHARLES F. HARMS JR., as and for their complaint against defendant, alleges upon
information and belief:

                                              INTRODUCTION
    1. This is an action for contractual indemnification brought by the plaintiff, Harleysville
        Insurance Company of New Jersey as subrogee of Precise Construction, Inc., to recover
        the sum of $312,290.98, said sum being the amount the Plaintiff paid in damages as a
        result of the actions of the defendant(s), its servants, agents and/or employees on or about
        February 18, 2016.


                                          JURISDICTION AND VENUE
    2. Jurisdiction of this Court is founded upon complete diversity of citizenship among the
        parties. Harleysville Insurance Company of New Jersey is subsidiary of Nationwide
        Mutual Insurance Company.
    3. Nationwide Mutual Insurance Company maintains its principal place of business at One
        Nationwide Plaza, Columbus, Ohio 43215.
    4. Nationwide Mutual Insurance Company maintains and conducts business at 565 Taxter
        Road, Elmsford, New York 10523.
         Case 1:19-cv-05691 Document 1 Filed 06/18/19 Page 2 of 4



5. The Defendant, Simpson & Brown, Inc., maintains its principal place of business at 119
   North Avenue West, Cranford, New Jersey 07016.
6. Venue is properly place in the United States District Court for the Southern District of
   New York as the Plaintiff maintains a business address at 565 Taxter Road, Elmsford,
   New York and the Defendant is foreign business corporation authorized to do business in
   the State of New York and maintains a registered agent at 28 Liberty Street, New York,
   New York 10005.


                                             FACTS
7. On August 13, 2013 the Plaintiff Subrogor and the Defendant entered into a contract,
   whereby the Defendant would perform subcontracting work on behalf of the Plaintiff for
   an agreed amount of compensation.
8. Said subcontracting work consisted of performing all services in connection with the
   installation of the permanent cofferdam at replacement of Bridge 0-11 on Main Street
   over Deal Lake and improvements to Crawford Circle at the intersection of Main Street
   and Grassmere Avenue, in the County of Monmouth, State of New Jersey.
9. Pursuant to the terms of the contract, the Defendant agreed to defend, indemnify and hold
   harmless the Subrogor, from and against any and all claims, damages, losses, costs and
   expenses of any kind, including property damage sustained by any persons or persons,
   whether employees of the Subcontractor or otherwise, resulting from, arising out of or
   occurring in connection with the performance of the work provided for in the contract,
   together with any change orders or additions to the work included in the contract.
10. The Defendant also agreed to defend, indemnify and hold harmless the Subrogor for the
   Subrogor’s own negligence or fault, excepting from the foregoing the sole negligence or
   fault of any indemnitee if prohibited by law.
11. Additionally, the Defendant agreed to name the Subrogor as Additional Insured under an
   endorsement that provides primary and non-contributory coverage for general liability,
   product liability and completed operations liability.
12. On February 18, 2016, employees/agents of the Defendant damaged a sewage line while
   performing said subcontracting work.
              Case 1:19-cv-05691 Document 1 Filed 06/18/19 Page 3 of 4



    13. Significant repairs were necessary as a result of the damage done to the sewage line, said
        repairs totaling $312,290.98.
    14. The Plaintiff paid said $312,290.98 pursuant to the terms of its insurance policy with the
        Subrogor.




                          AS AND FOR A FIRST CAUSE OF ACTION AGAINST
    15. Plaintiff repeats, reiterates and realleges each and every allegation contained in the
        preceding paragraphs of this Verified Complaint numbered “1” through “14” inclusive,
        with the same force and effect as though fully set forth herein at length.
    16. Per the terms of the contract, the Defendant is liable to the Plaintiff for the $312,290.98
        paid by the Plaintiff to repair the damages to the sewage line caused by the Defendant.


        WHEREFORE, plaintiff demands judgment against the defendant(s) for the sum of
$312,290.98 together with interest from February 18, 2016, along with costs and disbursements
of this action.
Dated: Garden City, New York
       June 18, 2019
                                                      Yours, etc.,
                                                      Law Office of Charles F. Harms Jr.




                                                      By:____________________________
                                                      ANGELO CAPALBO, ESQ.
                                                      Attorneys for the Plaintiff
                                                      990 Stewart Avenue, Suite 400
                                                      Garden City, NY 11530
                                                      (516)493-4523
                                                      Capala1@nationwide.com

TO:
SIMPSON & BROWN, INC.
119 North Avenue West
Cranford, NJ 07016
               Case 1:19-cv-05691 Document 1 Filed 06/18/19 Page 4 of 4



                                 AFFIRMATION BY ATTORNEY


STATE OF NEW YORK                )
                                 ) ss.:
COUNTY OF NASSAU                 )


         The undersigned, as attorney admitted to practice before the Courts of the State of New
York and fully aware of the penalties for perjury, hereby affirms:
   1. Affirmant is the attorney for Plaintiff, Harleysville Insurance Company of New Jersey as
         Subrogee of Precise Construction, Inc., in the within action.
   2. Affirmant is fully familiar with the facts and circumstances involved in this matter
         from reviewing the file regarding same maintained in our office.
   3. Affirmant has read the foregoing COMPLAINT and knows the contents thereof and the
         same is true to affirmant’s own knowledge, except as to the matters therein stated to be
         alleged on information and belief; and that as to those matters, affirmant believes them to
         be true.
   4. That affirmant’s belief as to those matter therein not stated upon knowledge are based
         upon correspondence, reports, statements, records and communications had with the
         plaintiff with regards to this action and which information is contained in the file
         maintained in our office.
   5. That the reason I make this affirmation instead of the plaintiff’s subrogor is because
         this is a subrogation action and the plaintiff is a foreign corporation.
         I affirm that the foregoing statements are true under the penalties of perjury.


Dated:              Garden City, NY
                    June 18, 2019


                                                        _________________________________
                                                        ANGELO CAPALBO
